Case: 17-10262     Date Filed: 09/01/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-10262
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 4:16-cr-00221-WTM-GRS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,


                                       versus


MOSES SIMMONS,
a.k.a. Fam,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (September 1, 2017)

Before HULL, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Amy Lee Copeland, appointed counsel for Moses Simmons, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to
                Case: 17-10262        Date Filed: 09/01/2017       Page: 2 of 2


Anders v. California, 386 U.S. 738 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Simmons’s

conviction and sentence are AFFIRMED. 1




       1
          We acknowledge that Simmons expressed dissatisfaction with his prior counsel’s
performance leading up to his sentencing and that he might wish to argue that counsel was
ineffective in that respect. Such claims, however, generally “are not considered for the first time
on direct appeal,” but rather are best reserved for postconviction proceedings. United States v.
Tyndale, 209 F.3d 1292, 1294 (11th Cir. 2000); see Massaro v. United States, 538 U.S. 500, 504-
05 (2003).
                                                2